Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant has amended claims 1 and 17 to include the new limitation, “wherein, in the first mode, to prevent a boundary between the first sub-pixel area and the second pixel area from being visible to a user, at least a portion of the second sub-pixel area repeated performs a light-emitting operation in a first period and a non-light emitting operation in a second period while the second pixel area displays the valid image during both of the first and second periods”. Regarding this limitation, Applicant’s invention regards the display for wearable device, which has problem of displaying boundary line between the visible and the non-visible area to the user. Examiner conducted search to find these limitations and focused the search mainly on finding boundary line handling in a display device but could not find prior arts that would teach these limitations alone or in combination. Following prior arts the most relevant references from the search.
Tsuru et al (PGPUB 2011/0057961 A1) – Tsuru teaches a display device with divided screens as shown in Fig. 6. Tsuru further teaches adjusting the luminance along the boundary line 603 but does not specifically teach the limitation discussed above.
Okamoto et al 9PGPUB 2010/0007656 A1) – Okamoto teaches a display device with boundary smoothing method as shown in Fig. 12. Okamato’s invention makes the boundary to gradually adjust luminance to make the area less noticeable but does not specifically the limitations discussed above.
Hayafuji et al (PGPUB 2009/0284502 A1) – Hayafuji teaches a display device with boundary lines and introducing gradation change and having boundary/border non-display area as shown in Fig. 7. However, Hayafuji does not specifically teach that these features are introduced in order to remove the boundary line as Applicant’s invention claim recites.
Park et al (PGPUB 2018/0075797 A1) – Park teaches a display device with round edge as shown in Fig. 2E. While Park teaches different dim level of each sub-pixel, Park does not specifically teach making the boundary invisible to the user and the limitations discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGHYUK PARK whose telephone number is (571)270-7359.  The examiner can normally be reached on 10:00AM - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on ((571) 272-7772.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/SANGHYUK PARK/Primary Examiner, Art Unit 2691